Citation Nr: 0031964	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  97-22 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a malignant 
oligodendroglioma, claimed due to exposure to herbicides in 
service.  

(The additional issues of entitlement to service connection 
for post-traumatic stress disorder and for shell fragment 
wounds of the left arm, left hip and right calf; of 
entitlement to special monthly pension based upon the need 
for the regular aid and attendance of another individual; and 
of the timeliness of a request for a waiver of the recovery 
of an overpayment of pension benefits are the subject of 
separate decisions by the Board.)


ATTORNEY FOR THE BOARD

D. Dean



INTRODUCTION

The appellant had active military service from October 1969 
to April 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Honolulu Regional Office 
(RO) of the Department of Veterans Affairs (VA).  Although 
the appellant has appointed a private attorney to represent 
him with regard to other matters currently before the Board, 
he has chosen to represent himself regarding this Agent 
Orange claim.  


REMAND

In May 1994, the appellant underwent a craniotomy for the 
excision of a right parietal brain tumor, identified after 
biopsy as a malignant (anaplastic) oligodendroglioma.  He 
maintains (without any supporting medical evidence) that his 
tumor is, in fact, similar to a malignant leiomyoblastoma, a 
soft-tissue sarcoma listed at 38 C.F.R. § 3.309(e) as a 
condition associated with exposure to certain herbicide 
agents.  (See report of conference between the appellant and 
a Decision Review Officer at the RO, dated June 17, 1998.)  
He also contends that his malignant brain tumor was caused by 
exposure to Agent Orange or other herbicides while serving in 
Vietnam from November 1970 to November 1971.  

According to Dorland's Illustrated Medical Dictionary, 28th 
ed. (1994), a leiomyoblastoma, or epithelioid leiomyoma, is a 
benign muscle tumor, usually of the stomach; a leiomyosarcoma 
(also listed in 38 C.F.R. § 3.309(e)) is a malignant tumor of 
the uterus, retroperitoneal region, or extremities.  Neither 
are shown to be in any way similar to the appellant's 
malignant brain tumor.  There was no definition listed for a 
malignant leiomyoblastoma.  However, brain tumors of all 
types are among the conditions for which the Secretary 
recently determined that, based on scientific and statistical 
studies reviewed and summarized by the National Academy of 
Sciences, a presumption of service connection is not 
warranted.  (See 64 Fed. Reg. No. 211 at pages 59,232-243 
(Nov. 2, 1999).  

The appellant is hereby advised that, if he wishes to 
substantiate his claim, he must submit competent medical 
evidence establishing that his malignant brain tumor was 
caused by exposure to Agent Orange or other herbicides during 
his military service.  The current evidentiary record 
reflects no such evidence.  A "TENTATIVE DRAFT" proposing 
this conclusion was included in the material attached to a 
March 17, 1999 letter by the appellant's attorney, but this 
proposed draft is both unsigned by any physician and undated.  

However, the current record does reflect a letter dated 
December 17, 1999 and addressed to the appellant from R. 
Wong, M.D., identified as an Environmental Physician at the 
VA Medical Center in Honolulu.  This letter specifically 
mentions a VA Agent Orange examination of the appellant which 
was reportedly conducted on December 6, 1999 by a Nurse 
Practitioner.  The Board has found no trace of the report of 
this examination in the current evidentiary record, extensive 
as it is.  Obviously, the actual examination report is 
directly relevant to the current appeal and must be seen and 
reviewed by the Board, thereby requiring a remand at this 
time.  

In addition, the RO has denied this claim as not well-
grounded in accordance with the controlling legal criteria in 
existence at that time.  However in November 2000, after the 
appeal arrived at the Board, Congress enacted and the 
President signed the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) which, among 
other matters, abolishes the threshold requirement for a 
well-grounded claim and establishes new criteria and 
procedures for VA's duty to assist claimants in the 
development of the evidence necessary to substantiate their 
claims.  

Accordingly, this appeal is remanded for the following 
further action:  

1.  The RO should obtain and incorporate 
into the claims file a copy of the actual 
report of the VA Agent Orange medical 
examination of the appellant conducted on 
December 6, 1999, and any other VA 
medical records which are relevant to the 
present claim and not already of record.  

2.  The RO should also proceed with any 
additional evidentiary development 
required by the VCAA and/or VBA Fast 
Letter 00-87 (Nov. 17, 2000).  

3.  The RO should next readjudicate the 
claim seeking service connection for 
oligodendroglioma, claimed as due to 
exposure to herbicides in service.  

If the benefit sought is not granted, the appellant should be 
furnished an appropriate supplemental statement of the case 
and provided an opportunity to respond.  In accordance with 
proper appellate procedures, the case should then be returned 
to the Board for further consideration.  The appellant may 
furnish additional evidence and/or argument on the matters 
remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  



		
	J. F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


- 3 -


